Case 2:17-cv-09070-JVS-JC Document 55 Filed 02/27/19 Page 1 of 3 Page ID #:459



   1   JENNER & BLOCK LLP                      ASIAN AMERICANS
       Amy M. Gallegos (SBN 211379)            ADVANCING JUSTICE
   2
       agallegos@jenner.com                    Laboni A. Hoq (SBN 224140)
   3   Christopher S. Lindsay (SBN 280525)     lhoq@advancingjustice-la.org
       clindsay@jenner.com                     Christopher M. Lapinig (SBN 802525)
   4
       Christina A. Aryafar (SBN 288067)       clapinig@advancingjustice-la.org
   5   caryafar@jenner.com                     1145 Wilshire Blvd.
   6
       Michelle Peleg (SBN 318607)             Los Angeles, CA 90017
       mpeleg@jenner.com                       Telephone: (213) 977-7500
   7   633 West 5th Street, Suite 3600         Facsimile: (213) 977-7595
   8
       Los Angeles, CA 90071
       Telephone: (213) 239-5100
   9   Facsimile: (213) 239-5199
  10
       Attorneys for Plaintiff
  11   Edelynne Bergado
  12

  13                       UNITED STATES DISTRICT COURT
  14                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

  15

  16   EDELYNNE BERGADO,                       Case No. 2:17-cv-09070-JVS-JC

  17                   Plaintiff,              JOINT STIPULATION FOR
                                               COURT APPROVAL OF
  18                                           SETTLEMENT AGREEMENT,
             v.                                FOR DISMISSAL WITH
  19                                           PREJUDICE, AND FOR
       MARLON VELONZA, et al.,                 RETENTION OF JURISDICTION
  20                                           TO ENTER ONE OF TWO
                       Defendants.             STIPULATED JUDGMENTS
  21
                                               Judge: Hon. James V. Selna
  22

  23

  24

  25

  26

  27

  28


                                     JOINT STIPULATION
Case 2:17-cv-09070-JVS-JC Document 55 Filed 02/27/19 Page 2 of 3 Page ID #:460



   1          Plaintiff Edelynne Bergado and Defendants (collectively, the “Parties”),
   2   having resolved this matter through settlement, agree that the Court should dismiss
   3   this action, subject to the conditions listed below:
   4          WHEREAS, the Parties participated in a Settlement Conference before
   5   Magistrate Judge Jacqueline Chooljian on September 12, 2018 (Dkt. Nos. 43, 44);
   6          WHEREAS, after the Settlement Conference, the Parties engaged in serious
   7   settlement discussions over the following months;
   8          WHEREAS, the Parties agree that there is a bona fide and good faith dispute
   9   as to the allegations of the Plaintiff’s operative First Amended Complaint (Dkt. No.
  10   22), including, without limitation, whether there are any wages, moneys or anything
  11   else owed to Plaintiff pursuant to the Fair Labor Standards Act and/or California
  12   Labor Code and/or any federal and/or state regulations promulgated thereunder;
  13          WHEREAS, Defendants have vigorously denied that Plaintiff, at any time,
  14   was an employee of any of the Defendants;
  15          WHEREAS, Defendants emphatically deny that Plaintiff worked more than
  16   40 hours per week, and believe that she was fully compensated at the applicable
  17   minimum wage and any regulations promulgated thereunder for any services
  18   provided;
  19          WHEREAS, the Parties agree that there is uncertainty as to the prospects for
  20   trial, and believe that settlement is in all of their individual interests;
  21          WHEREAS, all of the Parties are represented by experienced counsel;
  22          WHEREAS, the Settlement Agreement attached to this Stipulation as Exhibit
  23   A is the product of extensive negotiations between the Parties;
  24          THEREFORE, the Parties respectfully request that this Court enter the
  25   attached Proposed Order approving their Settlement Agreement as fair and
  26   reasonable resolution of a bona fide and good faith dispute, dismissing this case,
  27   with prejudice, and expressly retaining jurisdiction to enforce the Settlement
  28
                                                    1
                                          JOINT STIPULATION
Case 2:17-cv-09070-JVS-JC Document 55 Filed 02/27/19 Page 3 of 3 Page ID #:461



   1   Agreement, see Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994),
   2   and to enter either the Proposed Judgment attached as Exhibit B to this Stipulation
   3   in the event that Defendants perform under the Settlement Agreement, or the
   4   Proposed Judgment attached as Exhibit C to this Stipulation in the event that
   5   Defendants do not perform under the Settlement Agreement.
   6

   7   Dated: February 26, 2019                  Respectfully submitted,
   8
                                                 /s/ Amy M. Gallegos
   9                                             Amy M. Gallegos
  10
                                                 Attorneys for Plaintiff
  11

  12
       Dated: February 26, 2019                  Respectfully submitted,
  13

  14                                             /s/ Maxim Vaynerov
                                                 Maxim Vaynerov
  15

  16                                             Attorneys for Defendants

  17

  18                              ATTESTATION OF FILER

  19         Pursuant to Local Rule 5-4.3.4, the undersigned filer hereby attests that all

  20   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

  21   content and have authorized the filing.

  22
       Dated: February 26, 2019                        /s/ Amy M. Gallegos
  23                                                   Amy M. Gallegos
  24
                                                       Attorneys for Plaintiff
  25                                                   Edelynne Bergado
  26

  27

  28
                                                   2
                                        JOINT STIPULATION
